Citation Nr: 0104465	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  00 24 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability, claimed as hysterectomy, bilateral salpingo-
oophorectomy, monthly menstrual complications, loss of sexual 
stimulation, childbirth complications, multiple cysts, and 
fibroid tumors.

2.  Entitlement to service connection for a low back 
disability, characterized as bulging discs at L4-5 and L5-S1.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1972 until 
March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that in a hearing before a Member of the 
Board in May 2000, the veteran presented testimony on the 
issue of an increased disability rating for a service-
connected right leg disability.  This issue is not before the 
Board for appellate consideration.  Thus, the veteran's 
testimony is referred to the agency of original jurisdiction 
for consideration as a claim for an increased evaluation.  

In a July 1998 VA Form 21-4138, the veteran also claimed 
entitlement to service connection for a low back disability, 
claimed as secondary to her service-connected right knee 
disability.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
development.  



REMAND

The veteran contends that service connection is warranted for 
a gynecological disability, claimed as hysterectomy, 
bilateral salpingo-oophorectomy, monthly menstrual 
complications, loss of sexual stimulation, childbirth 
complications, multiple cysts, and fibroid tumors.  She also 
contends that service connection is warranted for a low back 
disability, characterized as bulging discs at L4-5 and L5-S1.  
The veteran asserts that each of these disabilities 
originated during her military service.  The RO denied 
entitlement to service connection for these disabilities on 
the bases that the claims were not well grounded because 
there was no medical evidence of an etiological relationship 
between the veteran's current disabilities and an incident of 
service.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, in correspondence received by the Board in 
November 2000, the veteran requested another hearing before a 
Member of the Board.  Thus, for the aforementioned reasons, 
the Board is compelled to conclude that a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran and 
request clarification of her request for 
an additional hearing.  Notification of 
any scheduled hearing should be mailed to 
the veteran and a copy of the notice 
should be placed in the record. 

3.  The veteran should be scheduled for a 
VA gynecology examination by an 
appropriate specialist. All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. The examiner should 
provide an opinion as to the likelihood 
that a chronic gynecological disorder, 
claimed as hysterectomy, bilateral 
salpingo-oophorectomy, monthly menstrual 
complications, loss of sexual 
stimulation, childbirth complications, 
multiple cysts, and fibroid tumors, had 
its onset in service or is otherwise 
related thereto. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale. 

4.  The veteran should be scheduled for a 
VA orthopedic examination by an 
appropriate specialist. All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. The examiner should 
provide an opinion as to the likelihood 
that a low back disability, characterized 
as bulging discs at L4-5 and L5-S1, had 
its onset in service or is otherwise 
related thereto. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.  

5.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




